In a negligence action to recover damages for personal *552injuries, the plaintiff appeals from so much of an order of the Supreme Court, Queens County (Price, J.), dated March 25, 1996, as denied her motion to compel the defendants to comply with her demand for discovery of items C, D, and E of the discovery rider.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
Evidence of post-accident repairs and remedial measures is not discoverable or admissible in a negligence case unless there is an issue of maintenance or control (see, Cleland v 60-02 Woodside Corp., 221 AD2d 307, 308; Klatz v Armor El. Co., 93 AD2d 633). Since the respondents admit that they maintained and controlled the subject traffic light, the plaintiff is not entitled to the post-accident information sought in items C, D, and E of the discovery rider. Rosenblatt, J. P., Copertino, Krausman and Florio, JJ., concur.